Citation Nr: 0432820	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  98-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD) with 
depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from October 1975 to 
December 1989, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case in September 2003, as the RO had not 
considered the additional evidence that had been added to the 
record.  The RO subsequently readjudicated the veteran's 
claim and issued a Supplemental Statement of the Case in 
January 2004, and the case has since been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An acquired psychiatric disorder other than PTSD with 
depression was not manifested during service or within one 
year thereafter.

3.  The veteran has not been shown to have a current acquired 
psychiatric disorder other than PTSD with depression that is 
causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD with 
depression was not incurred in or aggravated by active 
service, nor may a psychosis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for service connection for an 
acquired psychiatric disorder in May 1997.  Thereafter, in 
rating decisions dated in July 1997 and January 1998, the 
benefits were denied.  Only after those rating actions were 
promulgated did the RO, in a letter dated in March 2001, 
specifically provide notice to the claimant regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the RO sent a letter to the 
veteran in January 1999 requesting that he submit his private 
medical records or that he complete an authorization and 
consent form so that the RO could obtain these records.  
Additionally, the appellant had been provided with a copy of 
the rating decisions dated in July 1997 and January 1998, 
setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, were reiterated in a Statement of the Case dated 
in May 1998 as well as in Supplemental Cases dated in 
September 1998, April 1999, March 2000, December 2002, and 
January 2004.  The Board also sent the veteran a letter in 
May 2003 indicating that BVA had requested that additional 
development be undertaken in May 2003, which included 
affording the veteran a VA examination.  The Board 
subsequently remanded the case in September 2003, as the RO 
had not considered the additional evidence that had been 
added to the record.  The Board's remand also notified the 
veteran of the VCAA and its provisions.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim for service 
connection for an acquired psychiatric disorder was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudications of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in July 1999, June 2002, 
and May 2003, which were conducted by physicians who rendered 
relevant opinions as to the issues under consideration.  

The Board notes that the veteran's service medical records do 
not include a report of a separation examination.  However, 
the RO made an inquiry regarding this matter, and the 
National Personnel Records Center (NPRC) responded in March 
1999 stating that all records had previously been sent to the 
RO in June 1990.  An earlier report in September 1990 also 
stated that all of the veteran's medical records had been 
furnished to the RO, and the physical evaluation board 
records confirm the medical reasons for the veteran's 
discharge.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
service connection is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
October 1975 to December 1989.

Service medical records indicate that the veteran was 
provided an enlistment examination in August 1975 during 
which he denied having depression, excessive worry, frequent 
trouble sleeping, or nervous trouble of any sort.  A clinical 
evaluation did not find any psychiatric abnormalities.  In 
May 1997, the veteran sought treatment complaining of 
insomnia.  He was reported to also worry a lot and to be 
depressed, and he was diagnosed with depression and insomnia.  
He later sought professional counseling in November 1979 with 
complaints of stressful family problems that were 
progressively worsening.  He reported having a problem with 
his attitude toward people, as he became angry with everyone.  
He also stated that he was trying to obtain a compassionate 
reassignment so he could be closer to home.  The psychologist 
diagnosed him with a temporary situational disorder secondary 
to situational stress with inadequate personality style.  The 
veteran was also seen in June 1980 with complaints of 
uncontrolled outbursts, violence, and family problems.  It 
was noted that he had been seen on two previous occasions 
that month with an impression of temporary situational 
disorder secondary to family problems with an inadequate 
personality style with explosive features.  It was further 
reported that the veteran had charges pending, which were 
listed as assault with a deadly weapon and AWOL.  He was 
diagnosed with a temporary situational disorder with violent 
outbursts.  The veteran was provided a periodic retention 
examination in February 1983 during which no psychiatric 
abnormalities were found.  His service medical records are 
thereafter negative for any complaints, treatment, or 
diagnosis of a psychiatric disorder or associated 
symptomatology.  The veteran underwent a physical evaluation 
board in October 1989 for bilateral chronic plantar fasciitis 
and was subsequently discharged.

Private medical records dated from April 1996 to November 
1996 and from April 1996 to July 1998 indicate that the 
veteran was experiencing marital conflict and had been 
diagnosed with various disorders.  His diagnoses included 
bipolar II disorder, schizoaffective disorder, and major 
depression with psychotic features as well as antisocial and 
narcissistic personality traits.  It was also noted that 
schizophrenia of the paranoid type had to be ruled out and 
that the veteran was significant for delusional thinking and 
hallucinatory symptoms.

Private medical records dated in June 1996 show that the 
veteran was hospitalized after having experienced depression 
and anxiety during the previous few weeks.  He was diagnosed 
with recurrent major depression as well as with antisocial 
and paranoid personality traits.

Private medical records dated from March 1997 to June 1997 
indicate that the veteran was also hospitalized in June 1997 
with a diagnosis of major depression with suicidal and 
homicidal tendencies as well as dependent traits.

The veteran filed a claim in May 1997 requesting service 
connection for schizophrenia, anxiety, and depression.  He 
contended that these disorders manifested in June 1980 and 
were related to his divorce and financial problems at that 
time.  

The veteran's wife submitted a lay statement in May 1997 
relating that her husband first became depressed due to 
events that occurred during his military service.  She 
indicated that his he had been diagnosed with PTSD, severe 
depression, bipolar disorder with suicidal and homicidal 
tendencies, and psychosis.

VA medical records dated from July 1997 to December 1997 and 
from August 1997 to November 1997 show that the veteran was 
admitted to the hospital for psychiatric disorders on several 
occasions.  During these hospitalizations he was diagnosed 
with various disorders, including an adjustment disorder with 
depressed mood, a personality disorder not otherwise 
specified, and a history of bipolar disorder.  It was also 
noted in September 1997 that following his separation from 
service "things went downhill" in June 1995 and that he was 
hospitalized for major depression and PTSD at that time.

VA outpatient records dated from August 1997 to September 
2001 list the veteran's various disorders, including bipolar 
disorder, schizoaffective disorder of the bipolar type, 
adjustment disorder with mixed emotional features and with 
depressed mood, depression, and a personality disorder not 
otherwise specified.

The veteran submitted a statement in December 1997 indicating 
that he had been diagnosed with major depression, psychoses, 
and bipolar disorder.  These diagnoses had been made during 
the previous 10 years by civilian physicians.  He contended 
that he may have been referred to a much more qualified 
physician if a well trained mental health specialist in the 
United States Army had detected the early warning signs.

VA medical records dated in April 1998 show that the veteran 
had carried the diagnosis of bipolar affective disorder in 
the past and that the results of psychological testing were 
suggestive of a depressive disorder, anxiety disorder, and 
personality factors that interfered with adaptive 
functioning.  He was later diagnosed with an adjustment 
disorder with mixed emotional features.

VA medical records dated from July 1998 to August 2000 and 
from January 1999 to March 2001 document the veteran's 
treatment and diagnosis of various disorders, including 
bipolar disorder, depression, personality disorder not 
otherwise specified, and schizoaffective disorder of the 
bipolar type.
 
The veteran was provided a VA examination in July 1999 during 
which he was diagnosed with a generalized anxiety disorder 
and PTSD as well as a personality disorder not otherwise 
specified.  The examiner further commented that the veteran 
had longstanding character problems that had adversely 
affected his ability to perform in the military as well as in 
jobs after his separation and that these problems also 
contributed to his inability to get along with his family, 
friends, and the community.

VA hospital records dated in January 2000 show that the 
veteran was admitted with complaints of depression with 
suicidal and homicidal ideation.  His diagnoses were listed 
as PTSD and a personality disorder not otherwise specified.

A VA physician submitted a letter on the veteran's behalf in 
March 2000 relating that he had reviewed the veteran's 
military records.  He also stated that the veteran planned to 
make the military a career, but that there were concerns and 
his commander decided to keep a separate file so that his 
medical records did not reflect his mental status.  At that 
time, the veteran reportedly began seeing a counselor on a 
weekly basis from 1980 to 1989.  Based on these facts, the VA 
physician opined that the veteran suffered from bipolar 
disorder, which probably began in 1977.  He further commented 
that the veteran's complaints and symptoms as shown during 
his military service paralleled his current bipolar disorder.

VA outpatient records dated from March 2000 to June 2002 
document the veteran's treatment for multiple psychiatric 
disorders, including depression, bipolar disorder, and 
schizoaffective disorder of the bipolar type.

The veteran was provided a VA examination in June 2002 during 
which he described a history of childhood sexual, physical, 
and emotional abuse by his babysitter and parents.  Following 
his time in a juvenile detention center, the veteran joined 
the military where he was teased and became aggressive.  The 
examiner noted that the veteran had a history of experiencing 
chronic depression, anxiety problems with anger control, and 
aggression as well as poor impulse control.  The veteran was 
diagnosed with PTSD and a personality disorder not otherwise 
specified with borderline and antisocial traits.  The 
examiner commented that the veteran's personality factors 
interfered with his adaptive functioning and that he did not 
meet the criteria for bipolar disorder, as there was no 
evidence of manic symptoms and he did not describe any 
specific symptoms.

Private medical records dated from January 2003 to March 2003 
show that the veteran was diagnosed with a mood disorder not 
otherwise specified in January 2003 and that bipolar disorder 
needed to be ruled out.  His diagnoses later included 
dysthymia, but a mood disorder and bipolar disorder were not 
listed.

The veteran was afforded a VA examination in May 2003 during 
which he indicated that his problems began as a child, as he 
was afraid of his father and physically abused by him.  After 
spending time in a juvenile detention center, the veteran 
enlisted in the military where he felt that he received the 
same treatment as he did from his father, namely being teased 
by his superiors.  He also indicated that he had been 
sexually abused as a child by his babysitter and also at the 
juvenile detention center.  He further stated that he had 
been exposed to some covert sexual abuse in the military and 
believed that the military brought back painful memories from 
his past. The examiner noted that the veteran had counseling 
during his military service and that he later sought 
treatment in 1996.  He stated that the veteran did not appear 
to have bipolar disorder.  Instead, he diagnosed the veteran 
with PTSD with major recurrent depression, which he opined 
may be superimposed.


Law and Analysis

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder other than 
PTSD with depression.  More specifically, he claims that he 
has a current psychiatric disorder that is related to the 
symptomatology he experienced during his military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the pre-existing personality disorder by "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2003); Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board is of the 
opinion that service connection for an acquired psychiatric 
disorder other than PTSD with depression is not warranted.  
The veteran's enlistment examination did not indicate any 
psychiatric disorder, nor did he report any medical history 
of depression, excessive worry, or nervous trouble of any 
sort.  Although the Board does acknowledge that the veteran 
experienced symptomatology in service, his diagnosis was 
listed as a temporary situational disorder, and his service 
medical records do not indicate that he had any complaints, 
treatment, or diagnosis of an acquired psychiatric disorder 
between June 1980 and the time of his discharge in December 
1989.  In fact, the evidence of record does not show that the 
veteran sought any treatment for many years following his 
separation from service.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved prior to his 
separation.  Therefore, the Board finds an acquired 
psychiatric disorder other than PTSD with depression did not 
manifest during service, nor did a psychosis manifest to a 
compensable degree within one year thereafter.   

In addition to the lack of evidence establishing that an 
acquired psychiatric disorder manifested during service or 
within close proximity thereto, the Board also finds that the 
more probative evidence of record does not link an acquired 
psychiatric disorder other than PTSD with depression to 
service or to any symptomatology that occurred during active 
service.  Although numerous medical records reflect various 
diagnoses of psychiatric disorders, the more credible 
evidence has not established a relationship between a current 
disorder and the veteran's period of service.  In this 
regard, the Board notes that the June 2002 VA examiner 
diagnosed the veteran with PTSD as well as a personality 
disorder and that the May 2003 VA examiner assessed the 
veteran as having PTSD with depression.  Both VA examination 
reports stated that the veteran did not have bipolar 
disorder, and neither of them indicated that he currently had 
any other acquired psychiatric disorder for which service 
connection may be granted.  In this regard, the Board 
observes that service connection for PTSD with depression was 
established by the RO in a January 2004 rating decision, and 
as noted above, a personality disorder is not a compensable 
disability.  Under these circumstances, a basis upon which to 
establish service connection for an acquired psychiatric 
disorder other than PTSD with depression has not been 
presented.  

The Board does acknowledge that a VA physician submitted a 
letter on behalf of the veteran indicating that the veteran 
had bipolar disorder, which he opined probably began in 1977, 
and that his current symptoms paralleled those in service.  
However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
project medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the two 
opinions contained in the June 2002 and May 2003 examination 
reports to be more probative.  Although the VA physician who 
wrote the March 2000 letter stated that he had reviewed the 
veteran's military records, he did not indicate that he had a 
comprehensive review of the entire claims file.  In fact, 
this VA physician's opinion was partially based on the 
veteran's own unsubstantiated history.  In this regard, the 
veteran told the VA physician that his commander decided to 
keep a separate file so that his medical records did not 
reflect his mental status and that he began seeing a 
counselor on a weekly basis from 1980 to 1989.   However, 
there is no evidence of record supporting such a contention, 
and as discussed above, the claims file contains responses 
from NPRC indicating that all of the veteran's medical 
records were sent to the RO.  Thus, the March 2000 opinion 
rests on incomplete information not supported by the 
contemporaneous evidence of record.  In contrast, the two VA 
examiners offered opinions based on a review of all of the 
evidence, including the service medical records, and offered 
a rationale for the opinion reached that is clearly supported 
by the evidence of record.

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the 
Board attaches greater probative weight to the opinions from 
the two VA examiners who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for an acquired psychiatric disorder other 
PTSD with depression.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has a current psychiatric disorder 
other than PTSD with depression related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).





ORDER

Service connection for an acquired psychiatric disorder other 
than PTSD with depression is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



